Case 1:19-cv-00723-PLM-RSK ECF No. 18, PageID.1425 Filed 08/26/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

TREVOR JAMES CARRIER,                           )
                            Petitioner,         )
                                                )      No. 1:19-cv-723
-v-                                             )
                                                )      Honorable Paul L. Maloney
DEWAYNE BURTON,                                 )
                            Respondent.         )
                                                )

                                          JUDGMENT

        The Court has dismissed the claims raised in Trevor Carrier’s § 2254 petition for

habeas relief. As required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT

ENTERS.

        THIS ACTION IS TERMINATED.

        IT IS SO ORDERED.



Date:     August 26, 2021                               /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
